291 S.W.3d 834 (2009)
STATE of Missouri, Respondent,
v.
Mario GUTIERREZ, Appellant.
No. WD 69495.
Missouri Court of Appeals, Western District.
July 31, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 22, 2009.
John R. Collom, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Evan Buchheim, Esq., Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, C.J., and HAROLD L. LOWENSTEIN, J.

ORDER
PER CURIAM:
Mario Gutierrez appeals the circuit court's judgment convicting him of two counts of the class B felony of child molestation in the first degree in violation of § 566.067, RSMo 2000. On appeal, Gutierrez challenges the trial court's limitation of his cross-examination of a witness concerning prior false allegations of sexual abuse by the child-victim, and the prosecution's reference in closing argument to the fact that Gutierrez had presented no evidence to corroborate his claim that the child-victim had made such prior allegations. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).